Citation Nr: 1235329	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-27 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for disability due to a left hand injury.

2.  Entitlement to service connection for disability due to a left hand injury.

3.  Entitlement to service connection for disability due to a left ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from November 1971 to December 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Houston, Texas RO.  By a rating action in July 2007, the RO denied the Veteran's claim of entitlement to service connection for a left ankle disability.  Subsequently, in a rating action in March 2008, the RO determined that new and material evidence had been received to reopen a previously denied claim of service connection for disability due to a left hand injury; however, the RO confirmed and continued the denial of that claim on the merits.  

Regardless of whether the RO has determined that new and material evidence has been received sufficient to warrant reopening the Veteran's claim of entitlement to service connection for a left hand injury the Board, as a fact finder within VA, must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  (The prior denial of service connection by the RO was in May 1999.  It was denied because the claim was found to be not well grounded, but there was no timely motion to have the denial readjudicated under the Veterans Claims Assistance Act of 2000.)


FINDINGS OF FACT

1.  By a rating action in May 1999, the RO denied the Veteran's claim of entitlement to service connection for a left hand disability; the Veteran did not appeal.  

2.  The evidence added to the record since the May 1999 rating decision was not previously submitted to agency decision makers, is not cumulative or redundant and raises a reasonable possibility of substantiating the underlying claim of service connection for a left hand disability.  

3.  The Veteran does not have a left hand disability that is related to his military service.  

4.  The Veteran does not have a left ankle disability that is related to his military service.  


CONCLUSIONS OF LAW

1.  Evidence received since the final May 1999 rating decision is new and material; the Veteran's claim of entitlement to service connection for a left hand disability is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 20.1103 (2011).  

2.  The Veteran does not have a left hand disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

3.  The Veteran does not have a left ankle disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In a claim to reopen, the notice must include reference to the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in July 2006 and September 2007 from the RO to the Veteran that were issued prior to the RO decisions in July 2007 and March 2008.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letters also explained the criteria for new and material evidence and set forth the basis of the prior final denial, as required under Kent.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of claims addressed by the Board's decision.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, examined the Veteran, and provided findings necessary to apply law and regulations applicable to the claims.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to the claims decided herein.  Therefore, no useful purpose would be served in remanding the questions addressed by the Board's decision for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Analysis

When a claimant fails to timely appeal an RO decision that denied his claim for benefits, that decision becomes final and can no longer be challenged.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran had active service from November 1971 to November 1973.  The service treatment records (STRs) show that the Veteran was seen in July 1973 for complaints of pain in the left hand for the previous 30 minutes; he reported dropping a tire on his left hand.  X-ray study of the left hand was negative.  The Veteran was placed on profile and instructed not to use his left hand for 4 days.  Reserve treatment records reflect that the Veteran was seen in May 1983 with complaints of twisting his left ankle during a physical therapy test by stepping in a small hole.  The assessment was twisted ankle and pulled back muscle.  The remainder of the record is negative for any complaints or findings of a left ankle injury/disorder.  

A VA examination in April 1974 was negative for any complaints or findings of residuals of a left hand injury or a left ankle injury.  

The Veteran's initial claim for service connection for a left hand injury (VA Form 21-526) was received in August 1998.  

By a rating action of May 1999, the RO denied the Veteran's claim of entitlement to service connection for a left hand disability; that decision was based on a finding that an injury to the left hand in 1973 was considered resolved in service and without any chronic residuals.  The Veteran did not appeal that determination within one year of the notification thereof, and it became final.  

Medical evidence of record, including VA as well as private treatment reports, dated from February 2000 to June 2006 are negative for any clinical findings of a left ankle disorder or a left hand disorder.  

The Veteran's claim for service connection for left ankle disorder (VA Form 21-4138) was received in June 2006.  Submitted in support of the claim were treatment reports from Dr. N. H. Shannon.  During a clinical visit in August 2006, the Veteran complained of pain and swelling in a left hand knuckle; he also complained of swelling in the left ankle.  Examination revealed swelling of the left 3rd metacarpal joint.  The assessment was degenerative joint disease, left hand.  In September 2006, the Veteran was seen for complaints of increased pain in the left hand.  The assessment was degenerative joint disease, left hand.  

Received in February 2007 were VA progress notes dated from May 2005 to February 2007.  These records show that the Veteran received follow-up evaluation for several disabilities including left hand pain.  

The Veteran was afforded a VA examination in February 2007.  The examiner noted that the records reflect three occurrences of treatment regarding the left knee.  The first occurred on May 12, 1983, when the record indicates that the Veteran twisted his left ankle during physical training.  The Veteran indicated that, during the test, he stepped in a hole and sustained what appears to be an inversion ankle sprain; he was unable to complete the test.  The Veteran was treated with conservative therapy, including heat, ice, elevation and compression with an ace bandage.  The Veteran stated that he had symptoms for three days.  The examiner noted that the next record of date was on August 24, 2006, at which time the Veteran was seen with complaints of swelling of the left ankle; no intervention was performed.  On September 5, 2006, the Veteran was diagnosed with degenerative joint disease of the left ankle; no radiographic evidence was used to support this diagnosis.  The Veteran stated that his doctor offered him an injection in that ankle and gave him a prescription for pain medication (Etodolac).  The examiner noted that the Veteran did not have any other documented treatment or complaints for his left ankle pain in the interim.  The Veteran stated, however, that his left ankle had been bothering him this entire time and he had just simply not complained about it.  Upon leaving his active military duty, the Veteran was a civilian employee at Kelly Air Force Base, working as a supply clerk.  It appears that it was during this time when the Veteran sustained his injury.  

Following an examination of the left ankle, the examiner reported a diagnosis of left ankle pain without known etiology.  The examiner opined that the Veteran's left ankle condition was not at least as likely as not due to or aggravated by his original injury or time in service.  The examiner explained that the Veteran's statement of pain does not appear to be strongly correlated to his clinical examination, radiological findings or evaluation of his gait or evaluation of his history.  The examiner further noted that the Veteran's original injury appeared mild in nature; the Veteran required one visit back in 1983 for his twisting injury.  The injury resolved in three days; the Veteran stated that it resolved and required no further treatment.  The examiner added that the Veteran did not have any record of any other injuries, any further episodes of instability or rolling of this ankle in the interim time period.  The examiner concluded that, it seems, based on this long time period and no documentation of further injury or further symptoms in the interim, the current left ankle status, is not at least as likely as not due to or aggravated or correlated to that original injury.  

In a statement in support of claim (VA Form 21-4138), dated in August 2007, the Veteran sought to reopen his claim of entitlement to service connection for injury to the left hand.  Submitted in support of the claim were VA progress notes dated in April 2007.  These records show that the Veteran was seen by his primary care physician for a follow-up evaluation; at that time, he stated that he had pain in the left hand that has been there for a while.  

Received in September 2007 were treatment reports from Dr. Shannon dated from December 2005 to August 2006.  These records show that the Veteran received clinical evaluation and treatment for complaints of left hand pain and left ankle pain.  The Veteran was seen in December 2005 with complaints of pain in the left hand since an accident in 1973 when a tire fell on his hand.  The assessment was left hand and wrist pain, status post old injury, probable arthritis.  When seen in January 2006, the Veteran complained of increased pain in the left hand.  It was noted that an x-ray study of the left hand in December 2005 was negative.  In August 2006, he was diagnosed with degenerative joint disease of the left hand.  

Of record is a statement from Dr. N. H. Shannon, dated in September 2007, noting that the Veteran suffers from degenerative joint disease of the left ankle.  Dr. Shannon stated that, based upon the review of consultation from Dr. James Miller and his own records, it is at least as likely as not that the current condition is related to the Veteran's service in the military.  

Received in January 2008 were VA progress notes dated from September 2006 to August 2007.  These records show that the Veteran received clinical evaluation and treatment for complaints of left hand pain and left ankle injury.  An August 2007 progress note reflects an assessment of left ankle pain, possibly due to heel spur and plantar fasciitis.  

The Veteran was afforded a VA examination in January 2008.  The examiner noted that a STR, dated in July 1973, indicates that the Veteran complained of pain in his left hand for a half hour after dropping a tire on that hand.  The Veteran indicated that the Veteran was changing a tire when he reached out for a lug nut and the tire fell on him; the hand became swollen.  He denied any other injury or trauma to the left hand over the past 30 years.  The Veteran reported that the current condition of pain in his left 2nd and 3rd fingers (metacarpal phalangeal areas) may date back ten years.  Following examination of the left hand, the examiner reported a diagnosis of soft tissue swelling in the area over the 2nd and 3rd metacarpophalangeal joint, not related to his prior incident of a tire falling on his hand.  He had no evidence of traumatic arthritis or degenerative arthritis on x-ray.  Therefore, the examiner concluded that the Veteran does not have a current diagnosis of degenerative joint disease affecting this area of his left hand.  The examiner stated that the period of time that he was able to maintain gainful employment without difficulty working as a material handler using both hands does not support the notion that a current condition had its onset while the Veteran was in the military as due to the tire falling on it.  

The Veteran's claim for service connection for a left hand injury was previously considered and denied.  In May 1999, the RO denied service connection for a left hand disorder based on a finding that an injury to the left hand in 1973 was considered resolved in service and without any chronic residuals.  The Veteran did not appeal that determination within one year of the notification thereof, and it became final.  

Because the Veteran did not perfect his appeal of the May 1999 RO decision, that decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  (As noted in the introduction, there was no timely motion for readjudication under the Veterans Claims Assistance Act of 2000.)  However, as noted above, pertinent law and regulation provide that if new and material evidence has been presented or secured with respect to a claim which has been disallowed, the claim may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Evidence added to the record since the May 1999 rating decision is new and material, and it tends to relate to an unestablished fact.  The new medical evidence includes a private treatment report dated in December 2005, which reported a diagnosis of left hand and wrist pain, status post old injury, probable arthritis.  Since the previous denial was premised on a finding that the left hand injury had resolved without any residuals, evidence suggesting that the current left hand disorder, may be due to the old inservice injury tends to relate to an unestablished fact necessary to substantiate the claim.  Hence, the additional evidence received is both new and material, and the claim of service connection for a left hand injury is reopened.  See 38 C.F.R. § 3.156(a).  

Service connection may be awarded for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110.  To establish compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  "Reasonable doubt" is one which exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  

Based on the record, the Board finds that service connection for disability due to a left hand injury is not warranted.  Significantly, while the STRs reflect complaints of left hand pain in 1973, the remainder of the service treatment records are completely silent with respect to any complaints or diagnosis of a left hand injury or disorder.  The record indicates that any problem he may have had due to the in-service injury resolved.  In fact, at the time of his separation examination in December 1973, clinical evaluation of the extremities was normal.  The first post-service clinical documentation of the onset of a left hand disorder was in December 2005, more than 30 years after service separation.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Veteran has contended continuity of left hand symptomatology following an injury in service when a tire fell on his hand; however, upon separation examination in December 1973, the Veteran denied any problems and clinical evaluation of the upper extremities was normal.  Moreover, he failed to raise a claim of entitlement to service connection for a left hand injury until 1999 (even though he had filed earlier claims-as early as 1974).  This failure to raise a claim strongly suggests that he in fact had not suffered from chronic and continuous symptomatology since active service.  It is also noteworthy that, during the January 2008 VA examination, the Veteran reported that the current condition of pain in his left 2nd and 3rd fingers may date back ten years, more than 25 years following his discharge from service and the in-service injury.  The Board therefore finds that the Veteran's statements are not credible.  As noted below, the VA examiner did not find a basis for linking a current disability to service despite the Veteran's assertions, which finding is additional evidence that the Veteran's claimed problem was not such that the medical professional found the assertion of continuity believable.  Therefore, continuity of symptomatology has not been demonstrated, either by the clinical evidence or through the Veteran's statements.  

The Board also finds that there is no persuasive evidence demonstrating a relationship between a currently diagnosed left hand disorder and service.  Rather, following the January 2008 VA examination, the examiner reviewed the records, examined the Veteran, and offered his opinion that the Veteran's current left hand condition was less likely than not caused by the injury sustained while the Veteran was in military service.  The Veteran has not submitted any evidence of a nexus to service.  Moreover, while he may believe such a relationship exists, the question of etiology in this case involves issues that the Veteran, as a layperson, is not competent to address.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  

Given the absence of chronic disability until many years after service, and the absence of any credible evidence showing continuity of symptomatology since service, the Board finds that the evidence weighs against the Veteran's claim.  The Veteran's current left hand disorder is not the result of disease or injury incurred in or aggravated by service--there is no evidence of a nexus between the post-service diagnoses and active service.  As such, the Veteran's claim for service connection for disability due to a left hand injury must be denied.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit-of-the-doubt rule does not apply when preponderance of evidence is against claim).  

Additionally, because arthritis was not demonstrated in the first post-service year, a grant of service connection based on a presumption for chronic disease is not possible.  38 C.F.R. §§ 3.307, 3.309.  

For the reasons provided above, the evidence in this case preponderates against the Veteran's claim for service connection for residuals of a left hand injury.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107.  

Additionally, after having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim of service connection for a left ankle disability.  

The Board notes that the STRs are completely silent with respect to any complaints or findings of a left ankle injury.  While the records indicate that he twisted his left ankle in the reserves, in May 1983, his symptoms resolved without any residuals.  Post-service medical evidence reflects that the Veteran has been diagnosed with left ankle pain.  There are conflicting medical opinions as to the etiology of the Veteran's left ankle disorder.  Significantly, the February 2007 VA examiner concluded, after reviewing the claims file and examining the Veteran, that the Veteran's current left ankle disorder is not at least as likely due to his injury in service.  The examiner noted that the Veteran's original injury appeared mild in nature; the Veteran required one visit back in 1983 for his twisting injury.  The injury resolved in three days; the Veteran stated that it resolved and required no further treatment.  The examiner added that the Veteran did not have any record of any other injuries, any further episodes of instability or rolling of this ankle in the interim time period.  Therefore, he concluded that the Veteran's current ankle condition was not at least as likely due to his injury in May 1983.  

In contrast, in a statement dated in September 2007, Dr. Shannon stated that the Veteran suffers from degenerative joint disease of the left ankle; and, based on the review of consult of Dr. James Miller and his own records, it is at least as likely as not that the current condition is related to the Veteran's service.  

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  The Court has held, for example, that a post-service reference to injuries sustained in service, without a review of service medical records, might be given less weight than an opinion that takes into account the service record.  Grover v. West, 12 Vet. App. 109, 112 (1999).  A medical opinion based upon speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the claimant's history, and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Further, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

After weighing the medical evidence, the Board finds the January 2008 VA medical opinion to be more persuasive than the September 2007 statement from Dr. Shannon.  Significantly, there is no indication in the September 2007 statement that Dr. Shannon reviewed the Veteran's claims folder; nor did he provide a rationale for the opinion that he gave.  

Overall, the VA opinion, which is based upon interview of the Veteran, review of the claims folder, and provides a rationale for the conclusions reached which are in substantial agreement, provides evidence against this claim.  This opinion outweighs the conclusory statement from Dr. Shannon, which does not provide any rationale or findings supporting the suggested link between the left ankle and the twisting injury in May 1983.  

Though the Veteran may attest to symptoms he has experienced, he is not competent to opine on the diagnosis or etiology of his disability.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As a lay person, the Veteran simply does not have the necessary medical training and/or expertise to make a diagnosis or determine the cause of his left ankle disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board concludes that the more convincing evidence of record does not link the Veteran's left ankle disorder to military service.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Accordingly, the Board concludes that service connection for a left ankle disability is not warranted.  



ORDER

Service connection for a left hand disability is denied.  

Service connection for a left ankle disability is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


